DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/20 has been entered.
Status of the claims:  Claims 1,4,7,9,11,13,16,18,21,22,30-32,35,53-55 and 57-60 are currently pending.  Claims 58-60 were newly presented.
Priority:  This application has PRO 62/519,371 (06/14/2017).
IDS:  The IDS dated 8/11/20 was considered.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4,7,11,13,16,18,21-23,30-32,53-55 and 57-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazakov  (US 2015/0051099).
Regarding claim 1, Kazakov teaches a method for detecting a target polynucleotide amongst a plurality of sample polynucleotides in a sample (Claim 63: A method for detecting and quantifying a target RNA in a sample, the method comprising: a) hybridizing the target RNA with a target-specific oligonucleotide (TSO) to produce a TSO-hybridized target RNA), comprising: 

RNA ligase .... T4 RNA ligase 1 (Rnl1); [0209]: In some embodiments for the sequential ligation of adapters, Rnl1 is used for the ligation of both 3'- and 5'-adapters, wherein the 3'-adapter is 5'-preadenylated (5'-App) and ligated in the absence of ATP (FIG. 5B, Step 2.1/.ATP), after which the 5'-adapter is ligated in the presence of ATP (FIG. 5B, Step 3.1).), wherein the target polynucleotide is not hybridized to a target-specific oligonucleotide ([0135] “In some embodiments of this invention, the ligation reactions are template- or splint-independent (e.g., do not rely on simultaneous hybridization target RNA and adapter to a probe having both target and adapter-binding segments such as is described in U.S. Pat. No. 8,278,035)”; claim 88 teaches a method for sequencing non-selected RNAs where the TSO inhibits ligation, thereby producing a SAP ligation product that was not hybridized to a TSO; Example 3 teaches ligation of adapters to miRNAs “that are either free or pre-hybridized to the TSOs” ([0242]), wherein the further processed “free” miRNAs correspond to the claims as amended) and comprises one or more RNA residues (claim 88: “b) ligating the adapter to the 3′-end and/or 5′-end of a plurality of the RNAs not hybridized to the TSO to form a plurality of adapter-ligated non-selected RNAs);
b)-i) ligating a second adapter to a second end of the SAP to produce a double-adapter polynucleotide ligation product (DAP) ([0209]);
c) hybridizing a target-specific oligonucleotide probe (TSP) to at least a portion of the OAP to produce a TSP hybridized product ([0208]: pools of synthetic TSOs targeting any desired number of known and/or predicted miRNAs are added to a sample and hybridized in solution with target miRNAs (Step 1.1. FIG. 5A) before the adapter ligation or extension steps.), and capturing the TSP-hybridized product on a solid support to produce a captured TSP-hybridized product ([0224]: appropriately modified TSOs (FIGS. 3-4) are immobilized on a solid 
d) removing a component from the sample that is not captured on the solid support ([0018]: In some embodiments, the methods further comprise the step of purifying the TSO-hybridized target RNA and/or the products of ligation of adapter (or adapters) to the TSO-hybridized target RNA by washing under conditions that do not cause dissociation of the TSO-RNA duplexes. The washing procedure permits removal of non-target RNA, non-ligated adapters and other unrelated species.);
e) releasing the captured TSP-hybridized product into solution to produce a released product ([0017]: In other instances, the methods, compositions, and kits comprise hybridizing the one or more target RNA with target-specific oligonucleotides (TSO) to form a TSO-hybridized target RNA; ligation of one or more adapters to the ends of the TSO-hybridized target RNA to produce an adapter-ligated target RNA and/or extension of the ends of the TSO-hybridized target RNA to produce a cDNA copy thereof; release of the TSO-hybridized target RNA, the adapter-ligated target, or a cDNA copy thereof into a solution to produced a released target RNA-specific sequence.), and
f) detecting the released product or amplified released product, wherein the amount of the released product or amplified released product correlates with the amount of the target polynucleotide ([0017]: quantitatively detecting the amount of the released target RNA-specific sequence, wherein the amount of the target RNA-specific sequence detected correlates with the amount of target RNA in the sample.).
Regarding claim 4, Kazakov teaches the method of claim 1, wherein the released product or amplified released product comprises a sequence that corresponds to a sequence of the target polynucleotide ([0017]: release of the TSO-hybridized target RNA, ... into a solution to produced a released target RNA-specific sequence.).

Regarding claims 11 and 13, Kazakov teaches the method of claim 1, wherein hybridizing the TSP occurs before circularizing ([0217]: In some embodiments of this invention, Step 1.1 (FIG. 5A) (hybridization) is followed by an additional step (Step 1.1.1) in which the sample is treated by Rnl1 to circularize non-target miRNAs) and circularizing occurs before hybridizing the TSP ([0217] (continued): … followed (if necessary) by heat inactivation of Rnl1 at 65° C. for 15 min (or by boiling for 2 min) and re-hybridization of target miRNAs with TSO by lowering the temperature, before the ligation of adapters to or extension of target miRNAs.).  
Regarding claim 16, Kazakov teaches the method of claim 1, wherein hybridizing the TSP comprises hybridizing of one TSP oligonucleotide for each product produced in step (a) ([0043]: FIG. 5. Scheme of construction of a Solexa- or 454-like miRNA library comprising hybridization of target miRNAs with a TSO (A);).
Regarding claim 18, Kazakov teaches the method of claim 1, comprising ligating the second adapter in step (i) ([0209]).
Regarding claim 21, Kazakov teaches the method of claim 1, comprising amplifying the released product ([0011]: amplifying the TSO-hybridized target RNA, adapter-ligated target RNA, or a derivative thereof (e.g., cDNA target RNA) to produce an amplified target RNA.).
Regarding claim 22, Kazakov teaches the method of claim 1, wherein detecting comprises sequencing the released product ([0011]: the methods, compositions, and kits further comprise sequencing the TSO-hybridized target RNA, adapter-ligated target RNA, and/or derivatives thereof (e.g., amplified target RNA, cDNA target RNA, isolated target RNA).

Regarding claim 31, Kazakov teaches the method of claim 1, wherein said adapter comprises a 5' -proximal segment and a 3 ' -proximal segment, and wherein at least one of the 5' proximal segment or the 3' proximal segment comprises a sequencing adapter (Fig. 5c, sequencing linkers).
Regarding claim 32, Kazakov teaches the method of claim 1, wherein hybridizing with the TSP occurs in solution followed by capture of the hybridized TSP on a solid support in a later step or steps (claim 79: purifying the adapter-ligation, extension and/or amplification products prior to quantitatively detecting the amplified products by sequencing, wherein the purifying of the amplification products comprises .... capture of the TSO hybridized to the target RNA or products of adapter ligation or extension through immobilization of the TSO on a solid support.).
Regarding claims 53 and 54, Kazakov teaches the method of claim 1, wherein following ligating, the method comprises circularizing the SAP by intramolecular ligation of the SAP ends to produce a circular single adapter-polynucleotide ligation product (CSAP); ([0216]: In some aspects of this invention, a single 5'-phosphorylated 5'-adapter (FIGS.9B and 10A) or 3'-adapter (FIG.10B) is ligated to the 5' end of miRNAs and the purified ligation product is then circularized by a thermostable bacteriophage RNA ligase homologous to Rnl1 such as CircIligase I or CircIligase II.); and hybridizing the primer to the CSAP and extending by the polymerase to produce the primer extension product comprising the sequence complementary to the target polynucleotide; ([0219]-[0220]); removing, releasing, and detecting are also taught therein ([0224]-[0229]).

a) ligating a first adapter to a first end of the target polynucleotide via a splint-independent ligation reaction to produce a single-adapter polynucleotide ligation product (SAP) ([0022]: the adapter is attached via a template- or splint-independent ligation reaction using an
RNA ligase .... T4 RNA ligase 1 (Rnl1); [0209]: In some embodiments for the sequential ligation of adapters, Rnl1 is used for the ligation of both 3'- and 5'-adapters, wherein the 3'-adapter is 5'-preadenylated (5'-App) and ligated in the absence of ATP (FIG. 5B, Step 2.1/.ATP), after which the 5'-adapter is ligated in the presence of ATP (FIG. 5B, Step 3.1).), wherein the target polynucleotide is not hybridized to a target-specific oligonucleotide probe ([0135] “In some embodiments of this invention, the ligation reactions are template- or splint-independent (e.g., do not rely on simultaneous hybridization target RNA and adapter to a probe having both target and adapter-binding segments such as is described in U.S. Pat. No. 8,278,035)”; claim 88 teaches a method for sequencing non-selected RNAs where the TSO inhibits ligation, thereby producing a SAP ligation product that was not hybridized to a TSO; Example 3 teaches ligation of adapters to miRNAs “that are either free or pre-hybridized to the TSOs” ([0242]), wherein the further processed “free” miRNAs correspond to the claims as amended) and comprises one or more RNA residues (claim 88: “b) ligating the adapter to the 3′-end and/or 5′-end of a plurality of the RNAs not hybridized to the TSO to form a plurality of adapter-ligated non-selected RNAs);
b) hybridizing a target-specific oligonucleotide probe (TSP) to at least a portion of the OAP to produce a TSP hybridized product ([0208]: pools of synthetic TSOs targeting any desired number of known and/or predicted miRNAs are added to a sample and hybridized in solution with target miRNAs (Step 1.1. FIG. 5A) before the adapter ligation or extension steps.), 
c) removing a component from the sample that is not captured on the solid support ([0018]: In some embodiments, the methods further comprise the step of purifying the TSO-hybridized target RNA and/or the products of ligation of adapter (or adapters) to the TSO-hybridized target RNA by washing under conditions that do not cause dissociation of the TSO-RNA duplexes. The washing procedure permits removal of non-target RNA, non-ligated adapters and other unrelated species.);
d) releasing the captured TSP-hybridized product into solution to produce a released product ([0017]: In other instances, the methods, compositions, and kits comprise hybridizing the one or more target RNA with target-specific oligonucleotides (TSO) to form a TSO-hybridized target RNA; ligation of one or more adapters to the ends of the TSO-hybridized target RNA to produce an adapter-ligated target RNA and/or extension of the ends of the TSO-hybridized target RNA to produce a cDNA copy thereof; release of the TSO-hybridized target RNA, the adapter-ligated target, or a cDNA copy thereof into a solution to produced a released target RNA-specific sequence.), 
e) ligating a second adapter to a second end of the SAP to produce a double-adapter polynucleotide ligation product (DAP) ([0209]);
f) detecting the released product or amplified released product, wherein the amount of the released product or amplified released product correlates with the amount of the target polynucleotide ([0017]: quantitatively detecting the amount of the released target RNA-specific sequence, wherein the amount of the target RNA-specific sequence detected correlates with the amount of target RNA in the sample.).

a) ligating a first adapter to a first end of the target polynucleotide via a splint-independent ligation reaction to produce a single-adapter polynucleotide ligation product (SAP) ([0022]: the adapter is attached via a template- or splint-independent ligation reaction using an
RNA ligase .... T4 RNA ligase 1 (Rnl1); [0209]: In some embodiments for the sequential ligation of adapters, Rnl1 is used for the ligation of both 3'- and 5'-adapters, wherein the 3'-adapter is 5'-preadenylated (5'-App) and ligated in the absence of ATP (FIG. 5B, Step 2.1/.ATP), after which the 5'-adapter is ligated in the presence of ATP (FIG. 5B, Step 3.1).), wherein the target polynucleotide is not hybridized to a target-specific oligonucleotide probe ([0135] “In some embodiments of this invention, the ligation reactions are template- or splint-independent (e.g., do not rely on simultaneous hybridization target RNA and adapter to a probe having both target and adapter-binding segments such as is described in U.S. Pat. No. 8,278,035)”; claim 88 teaches a method for sequencing non-selected RNAs where the TSO inhibits ligation, thereby producing a SAP ligation product that was not hybridized to a TSO; Example 3 teaches ligation of adapters to miRNAs “that are either free or pre-hybridized to the TSOs” ([0242]), wherein the further processed “free” miRNAs correspond to the claims as amended) and comprises one or more RNA residues (claim 88: “b) ligating the adapter to the 3′-end and/or 5′-end of a plurality of the RNAs not hybridized to the TSO to form a plurality of adapter-ligated non-selected RNAs);
b-i) ligating a second adapter to a second end of the SAP to produce a double-adapter polynucleotide ligation product (DAP) ([0209]);
c) hybridizing a target-specific oligonucleotide probe (TSP) to at least a portion of the OAP to produce a TSP hybridized product ([0208]: pools of synthetic TSOs targeting any 
d) removing a component from the sample that is not captured on the solid support ([0018]: In some embodiments, the methods further comprise the step of purifying the TSO-hybridized target RNA and/or the products of ligation of adapter (or adapters) to the TSO-hybridized target RNA by washing under conditions that do not cause dissociation of the TSO-RNA duplexes. The washing procedure permits removal of non-target RNA, non-ligated adapters and other unrelated species.);
e) releasing the captured TSP-hybridized product into solution to produce a released product ([0017]: In other instances, the methods, compositions, and kits comprise hybridizing the one or more target RNA with target-specific oligonucleotides (TSO) to form a TSO-hybridized target RNA; ligation of one or more adapters to the ends of the TSO-hybridized target RNA to produce an adapter-ligated target RNA and/or extension of the ends of the TSO-hybridized target RNA to produce a cDNA copy thereof; release of the TSO-hybridized target RNA, the adapter-ligated target, or a cDNA copy thereof into a solution to produced a released target RNA-specific sequence.), 
f) detecting the released product or amplified released product, wherein the amount of the released product or amplified released product correlates with the amount of the target polynucleotide ([0017]: quantitatively detecting the amount of the released target RNA-specific sequence, wherein the amount of the target RNA-specific sequence detected correlates with the amount of target RNA in the sample.).

Therefore, the claims are rejected as anticipated.
Response
Applicant argues that Kazakov does not teach the elements as arranged by the current claims.  Regarding the argument that Kazakov does not teach a method of ligating a first adapter to a first end of the target polynucleotide, wherein the target polynucleotide is not hybridized to a target-specific probe, this is taught by Kazakov as follows [0022]: “the adapter is attached via a template- or splint-independent ligation reaction using an RNA ligase .... T4 RNA ligase 1 (Rnl1)” and [0135]: “In some embodiments of this invention, the ligation reactions are template- or splint-independent (e.g., do not rely on simultaneous hybridization target RNA and adapter to a probe having both target and adapter-binding segments such as is described in U.S. Pat. No. 8,278,035)”.  Furthermore, claim 88 teaches a method for sequencing non-selected RNAs where the TSO inhibits ligation, thereby producing a SAP ligation product that was not hybridized to a TSO, while Example 3 teaches ligation of adapters to miRNAs “that are either free or pre-hybridized to the TSOs” ([0242]), wherein the further processed “free” miRNAs correspond to the claims as amended) and comprises one or more RNA residues (claim 88: “b) ligating the adapter to the 3′-end and/or 5′-end of a plurality of the RNAs not hybridized to the TSO to form a plurality of adapter-ligated non-selected RNAs).  
Applicant also argues that Kazakov “does not describe a method where ligating a first and second adapter, or ligating a first adaptor followed by circularizing a SAP step prior to a hybridization step”.  Kazakov does teach ligating a second adapter to a second end of the SAP at [0209]: “the sequential ligation of adapters, Rnl1 is used for the ligation of both 3′- and 5′-adapters, wherein the 3′-adapter is 5′-preadenylated (5′-App) and ligated in the absence of ATP 
Thus, none of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,7,9,11,13,16,18,21-23,30-32,35,53-55 and 57-60  are rejected under 35 U.S.C. 103 as being unpatentable over Kazakov  (US 2015/0051099).
Claims 1,4,7,11,13,16,18,21-23,30-32,53-55 and 57-60 are anticipated as detailed above and incorporated herein, and are rendered obvious in view of the cited art.
Regarding claim 9, Kazakov teaches the method of claim 1, but does not specifically teach wherein ligating of the second adapter occurs before hybridizing the TSP or wherein ligating of the second adapter occurs directly before hybridizing the TSP. However, it would have been obvious to one of ordinary skill in the art to have recognized that ligating second adapter to target nucleic acid can be performed prior to hybridizing the TSP, because the process of ligating does interfere with hybridizing, or vice versa.
Regarding claim 35, Kazakov teaches the method of claim 1, but does not specifically teach wherein said TSP hybridizes to at least a portion of both target polynucleotide and at least a portion of the first or second adapter of the SAP. However, it would have been obvious to one of ordinary skill in the art to have prepared a TSP that is at least partially hybridizes to at least a portion of both target polynucleotide and at least a portion of the first or second adapter, 
Kazakov teaches at [0135] “In some embodiments of this invention, the ligation reactions are template- or splint-independent (e.g., do not rely on simultaneous hybridization target RNA and adapter to a probe having both target and adapter-binding segments such as is described in U.S. Pat. No. 8,278,035)”.  In addition, Kazakov teaches a method for sequencing non-selected RNAs where the TSO/TSP inhibits ligation (claim 88), thereby producing a SAP ligation product that was not hybridized to a TSP as in the claim as amended.  Kazakov also teaches in Example 3 ligation of adapters to miRNAs “that are either free or pre-hybridized to the TSOs” ([0242]), wherein the further processed “free” miRNAs anticipate the claims as amended.  
Kazakov further teaches that “the methods … disclosed herein can further comprise isolation and/or purification of a target RNA or derivative thereof” where the “target RNA” comprises an “adapter-ligated target RNA” ([0171]) and the isolation comprises hybridization of the target RNA and capture on beads, washing, and release (([0172]-[0173]). “As will be apparent to those of skill in the art upon reading this disclosure, … Any recited method can be carried out in the order of events recited or in any other order” (Kazakov [0055]).  Therefore, one of ordinary skill in the art following the teaching of Kazakov would reasonably consider altering the order of the method steps in the manner taught by Kazakov including isolation (steps “c)” to “e)”) following ligation and arrive at the claimed invention.
Thus, Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639